15‐1019 
L.O. ex rel. K.T. v. N.Y.C. Dep’t of Educ. 
                              
         UNITED STATES COURT OF APPEALS 
              FOR THE SECOND CIRCUIT 
                     ______________              
                              
                   August Term, 2015 
                              
     (Argued: March 10, 2016     Decided: May 20, 2016)   
                              
                   Docket No. 15‐1019 
                      ____________              
 
    L.O., individually and on behalf of K.T., a child with a 
                           disability,  
                                 
                                            Plaintiff‐Appellant, 
                                                                 
                              –v.–  
                                 
    NEW YORK CITY DEPARTMENT OF EDUCATION, 
                                 
                                           Defendant‐Appellee. 
                                                                 
                        ______________ 
 
 
Before:  
 
     LEVAL, POOLER, AND WESLEY, Circuit Judges. 
                           ______________ 
                                   
        Appeal from an order of the United States  District Court 
for the Southern District of New York (Gardephe, J.), entered on 
March 23, 2015, granting judgment for Defendant‐Appellee New 
York  City  Department  of  Education  (“DOE”)  and  denying 
Plaintiff‐Appellant  L.O.,  on  behalf  of  herself  and  her  disabled 
son,  K.T.,  relief  under  the  Individuals  with  Disabilities 
Education Act, 20 U.S.C. §§ 1400 et seq. In denying L.O. relief, the 
District  Court  concluded  that  K.T.  was  afforded  a  free 
appropriate public education (“FAPE”) by the DOE for the 2009–
2010,  2010–2011,  and  2011–2012  school  years.  We  disagree  and 
hold  that  the  DOE  failed  to  offer  K.T.  a  FAPE  for  each  school 
year.  Accordingly,  we  REVERSE  the  decision  of  the  District 
Court and REMAND for further proceedings.    
        PHILIP B. ABRAMOWITZ,  Williamsville, NY (Jason Hale 
Sterne,  Cuddy  Law  Firm,  P.C.,  Auburn,  NY,  on  the  brief),  for 
Plaintiff‐Appellant. 
      ANDREW  A.  FEINSTEIN,  Andrew  A.  Feinstein,  LLC, 
Mystic, CT, for Amicus Curiae Council  of Parent Attorneys  and 
Advocates, in support of Plaintiff‐Appellant. 
          AMANDA  SUE  NICHOLS,  Assistant  Corporation 
Counsel (Richard Dearing, Assistant Corporation Counsel, on the 
brief),  for  Zachary  W.  Carter,  Corporation  Counsel,  New  York, 
NY, for Defendant‐Appellee. 
                             _____________ 

WESLEY, Circuit Judge: 
       Before  the  court  is  an  action  brought  under  the 
Individuals  with  Disabilities  Education  Act  (“IDEA”),  20  U.S.C. 
§§ 1400  et  seq.,  by  Plaintiff‐Appellant  L.O.,  on  behalf  of  herself 

                                     2 
                                       
                                       
                                       
and her son, K.T., now a twenty‐year‐old autistic child,1 against 
Defendant‐Appellee  the  New  York  City  Department  of 
Education (“DOE”). This appeal concerns L.O.’s challenge to the 
adequacy  of  three  individualized  education  programs  (“IEP”), 
which  were  characterized  by  a  pattern  of  procedural  violations 
of  the  IDEA  committed  by  the  DOE,  and  whether  these  errors 
deprived  K.T.  of  a  free  appropriate  public  education  (“FAPE”) 
for a period of three consecutive years.  
       In December  2009,  the DOE convened a local  Committee 
on  Special  Education  (“CSE”)  meeting  for  the  purpose  of 
developing  an  IEP  for  K.T.  for  the  2010  academic  year.  K.T. 
enrolled  in  the  IEP’s  prescribed  placement  and  continued  to 
attend  as  provided  for  by  two  subsequent  IEPs  in  December 
2010 and March 2011, until he began refusing to attend school in 
November  2011.2  Thereafter,  L.O.  filed  a  due  process complaint 
against the DOE, claiming procedural and substantive violations 


1 K.T. will celebrate his twenty‐first birthday on October 23, 2016.  
2  Although  L.O.  claims  that  K.T.’s  school  refusal  behavior  began  as 
early  as  January  2010,  she  provides  no  evidence  other  than  her  own 
testimony to support this claim. Because Ms. Quinones (K.T.’s special 
education  teacher),  Assistant  Principal  Rivas,  and  Peter  Doran  (the 
Medicaid  Service  Coordinator)  all  testified  before  the  IHO  that  K.T.’s 
refusal  to  attend  school  did  not  commence  until  the  fall  of  2011,  we 
cannot  say  that  the  District  Court  erred  in  determining  that  the 
preponderance  of  the  evidence  established  that  this  interfering 
behavior did not manifest until after the formulation of the March 2011 
IEP. See Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105, 112 (2d Cir. 
2007)  (“[T]he  district  court  must  engage  in  an  independent  review  of 
the  administrative  record  and  make  a  determination  based  on  a 
‘preponderance  of  the  evidence.’”  (quoting  Mrs.  B.  v.  Milford  Bd.  of 
Educ., 103 F.3d 1114, 1120 (2d Cir. 1997))).  


                                       3 
                                         
                                         
                                         
of the IDEA, and that K.T. had been deprived of a FAPE for the 
2009–2010,  2010–2011,  and  2011–2012  school  years.  Specifically, 
L.O.  sought,  among  other  things,  the  completion  of  further 
evaluations,3  program  modifications,  compensatory  services, 
and attorney’s fees and costs.  
        Following a five‐day hearing, an impartial hearing officer 
(“IHO”)  denied  L.O.  that  relief.  L.O.  appealed  to  a  state  review 
officer  (“SRO”)  who  affirmed  that  decision.  Thereafter,  L.O. 
brought suit in the United States District Court for the Southern 
District of New York (Gardephe, J.), which affirmed the order of 
the SRO. See L.O. v. N.Y.C. Dep’t of Educ., 94 F. Supp. 3d 530, 537 
(S.D.N.Y.  2015).  L.O.  appealed,  contending  primarily  that  the 
three  IEPs  formulated  for  K.T.  violated  the  IDEA  and  deprived 
him of a FAPE. For the reasons set forth below, we REVERSE.  

                             BACKGROUND 
I.      LEGAL FRAMEWORK 
       The  IDEA  requires  “[a]  state  receiving  federal  funds 
under  the  IDEA  [to]  provide  disabled  children  with  a  [FAPE].” 
R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167, 174–75 (2d Cir. 2012). 
School districts, through a CSE,4 are responsible for formulating 


3  In  an  interim  order,  the  IHO  directed  the  DOE  to  perform  the 
requested evaluations.  
4  “In  New  York,  the  state  has  assigned  responsibility  for  developing 
IEPs  to  local  [CSEs].”  R.E.,  694  F.3d  at  175.  “CSEs  are  comprised  of 
members  appointed  by  the  local  school  district’s  board  of  education, 
and  must  include  the  student’s  parent(s),  a  regular  or  special 
education  teacher,  a  school  board  representative,  a  parent 
representative,  and  others.”  Id.  (citing  N.Y.  Educ.  Law 
§ 4402(1)(b)(1)(a)).  


                                       4 
                                         
                                         
                                         
a  written  IEP  for  every  qualifying  child.  Id.  at  175;  see  also  20 
U.S.C.  § 1414(d).  The  IEP  “sets  out  the  child’s  present 
educational  performance,  establishes  annual  and  short‐term 
objectives for improvements in that  performance,  and  describes 
the  specially  designed  instruction  and  services  that  will  enable 
the child to meet those objectives.” R.E., 694 F.3d at 175 (internal 
quotation marks omitted). To comply with the provisions of the 
IDEA,  the  IEP  must  “be  ‘reasonably  calculated  to  enable  the 
child to receive educational benefits.’” Id. (quoting Bd. of Educ. of 
Hendrick  Hudson  Cent.  Sch.  Dist.  v.  Rowley,  458  U.S.  176,  207 
(1982)).  
       If a parent believes that his or her child is being denied a 
FAPE, the parent may file a “due process complaint” challenging 
“any  matter  relating  to  the  identification,  evaluation,  or 
educational placement of the child, or the provision of a [FAPE] 
to  such  child.”  20  U.S.C.  § 1415(b)(6)(A).  Doing  so  “triggers  an 
administrative  procedure  by  which  the  board  of  education 
appoints  an  [IHO]  who  conducts  a  formal  hearing  and  fact‐
finding. The decision of an IHO may be appealed to a[n] [SRO], 
and an SRO’s decision may be challenged by filing a civil action 
in state or federal court.” M.O. v. N.Y.C. Depʹt of Educ., 793 F.3d 
236,  239  (2d  Cir.  2015)  (per  curiam)  (citations  and  internal 
quotation  marks  omitted)  (citing  20  U.S.C.  § 1415(g),  (i)(2)(A); 
N.Y. Educ. Law § 4404(1)–(3)). 
II.     STATEMENT OF FACTS 
        A. K.T. 
       K.T. is an autistic child born in October 1995 who suffers 
from  obsessive  compulsion  disorder,  mild  mental  retardation, 




                                     5 
                                       
                                       
                                       
mood disorder, asthma,  and pica.5 Since he  was first  diagnosed 
with  autism  at  the  age  of  four,  K.T.  has  attended  public  special 
education programs in a 6:1:1 (i.e., six students, one teacher, one 
paraprofessional aide) special classroom setting with the support 
of  related  services  including  speech‐language,  occupational, 
counseling, and physical therapies. In 2009, K.T. began attending 
PS 811X, a public special education school located in the Bronx, 
New  York.  In  accordance with his  IEP formulated in  December 
2008,  K.T.  was  placed  in  a  6:1:1  special  class  setting  where  he 
continued to receive the same support services as in prior years.   
        B. K.T.’s  December  2009  Individualized  Education 
           Program 
       On December 2, 2009, a CSE team convened for its annual 
meeting  to  develop  an  IEP  for  K.T.  for  December  14,  2009  to 
December  14,  2010  (i.e.,  the  2009–2010  school  year).6  The  IEP 
described  K.T.  as  a  fourteen‐year‐old  “partially  verbal  autistic 
young  man”  who  understood  “one‐step  commands,”  and 
“communicate[d] with others by pointing to what he want[ed] or 
need[ed].” Pl.’s Ex. 6 at 1, 3. The IEP further observed that K.T.’s 
writing ability was limited to “copying letters, at times his letter 

5  As  described  by  the  District  Court,  “pica”  is  “‘compulsive  eating  of 
nonnutritive substances, such as ice . . . , dirt . . . , gravel, flaking paint 
or plaster, clay, hair . . . , or laundry starch.’” L.O., 94 F. Supp. 3d at 537 
n.1  (quoting  Dorland’s  Illustrated  Medical  Dictionary  1466  (31st  ed. 
2007)). Here, K.T.’s pica is exhibited “by putting staples in his mouth, 
which he finds comforting. He does not eat them, but will sometimes 
swallow them by accident.” Suppl. App. 26.  
6 Present at this meeting were (1) L.O., (2) a DOE representative, (3) a 
special education teacher, (4) a physical therapist, (5) an occupational 
therapist,  (6)  a  speech  therapist,  (7)  a  related  services  counselor,  and 
(8) a Medicaid Service Coordinator.  


                                        6 
                                          
                                          
                                          
overlap,” and that he “c[ould] write numbers 1–10.” Pl.’s Ex. 6 at 
3. It also noted that he suffered from frequent and sudden mood 
and personality changes, restlessness, and that he would become 
“verbally and physically aggressive, many times for no apparent 
reason,”  and  also  “engage[d]  in  self‐abusive  behaviors  such  as 
punching  himself  in  the  head,  scratching  himself,  and  eating 
staples.” Pl.’s Ex. 6 at 4.  
        The  IEP  recommended  placement  in  a  6:1:1  “[s]pecial 
class in a specialized school with related services” for a twelve‐
month  school  year.  Pl.’s  Ex.  6  at  1.  The  CSE  further  observed, 
however,  that  K.T.  “benefit[ted]  from  a  small  [and]  highly 
structured class  setting”  and  “forms  of  positive  reinforcement,” 
and that K.T.’s “[b]ehavior seriously interfere[d] with instruction 
and  require[d]  additional  adult  support.”  Pl.’s  Ex.  6  at  3,  4. 
Accordingly,  the  IEP  recommended  that  K.T.  participate  in  an 
“Alternative Assessment” program due to the “[s]everity of [his] 
deficits  in  cognitive,  communication,  and  social  development.” 
Pl.’s Ex. 6 at 12. The CSE also recommended that K.T. continue to 
receive a number of related services, including speech‐language 
services twice per week for thirty minutes in a group of three, as 
well  as  physical  and  occupational  therapy,  but  discontinued 
K.T.’s  counseling  services  from  the  prior  IEP.  The  December 
2009  IEP  further  set  forth  nine  annual  goals  and  twenty‐four 
short‐term objectives for K.T. during the 2009–2010 school year. 
The  IEP  also  provided  a  plan  for  K.T.  to  transition  to  adult 
living.  
       Moreover,  based  on  the  CSE’s  conclusion  that  K.T.’s 
behaviors seriously interfered with instruction, the IEP required 
the  development  of  a  behavioral  intervention  plan  (“BIP”), 
which was incorporated into the IEP. A BIP is generally used to 
“develop[]  . . .  strategies  to  deal  with  . . .  problem  behavior(s).” 
R.E., 694 F.3d at 190 (citing N.Y. Comp. Codes R. & Regs. tit. 8, 

                                     7 
                                       
                                       
                                       
§ 200.22(b)).  The  BIP  identified  K.T.’s  inability  to  pay  attention 
and  concentrate,  and  noted  that  he  displayed  “poor  anger 
management”  and  various  self‐abusive  behaviors.  Pl.’s  Ex.  6  at 
16. To manage these behaviors, the BIP suggested “[p]rovid[ing] 
constant  positive  reinforcement,”  through  the  support  from  a 
classroom  paraprofessional,  using  tangible  rewards  and 
privileges,  and  using  discipline  to  punish  K.T.  for  exhibiting 
poor  behavior.  Pl.’s  Ex.  6  at  16.  The  BIP  did  not,  however, 
attempt  to  identify  the  root  causes  of  K.T.’s  problem  behaviors. 
Nor  did  the  CSE  request  or  develop  a  functional  behavior 
assessment  (“FBA”),  an  assessment  designed  to  “identif[y]  . . . 
the  problem  behavior,  . . .  defin[e]  . . .  the  behavior  in  concrete 
terms,  . . .  identif[y]  . . .  the  contextual  factors  that  contribute  to 
the  behavior  (including  cognitive  and  affective  factors)  and  . . . 
formulat[e]  . . .  a  hypothesis  regarding  the  general  conditions 
under which a behavior usually occurs.” N.Y. Comp. Codes R. & 
Regs.  tit.  8,  § 200.1(r).  K.T.  continued  to  attend  his  6:1:1  public 
school  placement  throughout  the  2009–2010  school  year  at  PS 
811X. 
        C. K.T.’s  December  2010  Individualized  Education 
           Program 
      On December 20, 2010, the CSE reconvened to formulate a 
new IEP for K.T. for January 11, 2011 to January 11, 2012 (i.e., the 
2010–2011 school year).7 The CSE determined that K.T.’s services 
should  remain  unchanged  from  the  prior  year  and  that  K.T. 
should  continue  with  his  alternate  assessment  curriculum.  The 

  Present  at  this  meeting  were  (1)  L.O.,  (2)  a  DOE  representative,  (3) 
7

K.T.’s  special  education  teacher,  Myrna  Quinones,  (4)  a  speech 
pathologist, and (5) K.T.’s Medicaid Service Coordinator.   
 


                                       8 
                                         
                                         
                                         
December  2010  IEP  provided  new  annual  goals  and  short‐term 
objectives, as well as a transition plan and a BIP nearly identical 
to  that  developed  for  K.T.  for  the  prior  school  year.  K.T. 
continued  to  attend  his  public  school  placement  under  the  new 
IEP at PS 811X.  
       D. K.T.’s March 2011 Individualized Education Program 
        Shortly  thereafter,  on  January  18,  2011,  L.O.  wrote  to  the 
CSE and requested an immediate reevaluation of K.T. to ensure 
that  he  was  receiving  appropriate  services  in  an  appropriate 
educational setting. The CSE agreed and reconvened on March 7, 
2011  to  review  K.T.’s  IEP.8  The  March  2011  IEP  formulated  by 
the CSE for March 21, 2011 to March 21, 2012 (i.e., the 2011–2012 
school  year),  recommended  that  K.T.’s  services  remain 
unchanged from the December 2011 IEP and that he continue his 
placement in the alternative assessment program and receive the 
same  speech,  physical,  and  occupational  therapy  services.  The 
March  2011  IEP  provided  no  new  annual  goals  or  short‐term 
objectives, included a transition plan identical to that contained 
in  the  December  2010  IEP,  and,  although  the  March  2011  IEP 
stated  that  a  new  BIP  had  been  developed  for  K.T.,  none  was 
incorporated in the IEP. Thereafter, K.T. continued to attend the 
6:1:1 public school placement until November 18, 2011, when he 
began refusing to attend school.   
       E. Administrative Review 
        On December 9, 2011, L.O. filed a due process complaint, 
claiming  that  the  DOE  had  failed  to  provide  K.T.  with  a  FAPE 
for  the  2009–2010,  2010–2011,  and  2011–2012  school  years.  L.O. 

8  Those  present  at  this  meeting  included  (1)  L.O.,  (2)  a  DOE 
representative,  (3)  K.T.’s  special  education  teacher,  Myrna  Quinones, 
(4) a school psychologist, and (5) K.T.’s Medicaid Service Coordinator.   


                                     9 
                                       
                                       
                                       
alleged eighteen separate deficiencies in the  IEPs  developed  for 
K.T.,  including that (1) the IEPs failed  to reflect reliance on any 
evaluations  or  assessments  of  K.T.,  (2)  the  CSE  created  BIPs 
without  the  benefit  of  FBAs  resulting  in  his  refusal  to  attend 
school, (3) the DOE failed to provide adequate speech‐language 
services,  (4)  the  CSE  failed  to  develop  annual  goals  that 
adequately  addressed  K.T.’s  educational  needs,  (5)  the  IEPs 
failed  to  provide  parent  counseling  and  training  as  a  related 
service,  and  (6)  K.T.’s  significant  deterioration  as  a  result  of 
inappropriate programming had led to the need for a residential 
private school placement.   
       On  January  10,  2012,  a  five‐day  impartial  hearing 
commenced  before  an  IHO,  which  heard  testimony  from  nine 
witnesses.9 On  April  18,  2012,  the  IHO  rejected  L.O.’s  challenge 
to the appropriateness of K.T.’s December 2009, December 2010, 
and March 2011 IEPs, and denied L.O.’s claim for relief.    
       L.O.  appealed  the  IHO’s  decision  to  an  SRO.  On  March 
15, 2013, the SRO affirmed the IHO’s decision and dismissed the 
appeal, concluding that all three IEPs were properly designed to 
address K.T.’s educational needs. In reaching its conclusion, the 
SRO  rejected  L.O.’s  claim  that  there  was  no  evidence  that  the 
CSE  had  reviewed  K.T.’s  evaluations  in  preparing  his  IEPs, 

9  L.O.  offered  testimony  from  four  witnesses:  (1)  Carol  Bufano,  a 
former  DOE  related  services  coordinator;  (2)  Gracie  President,  the 
program manager for Service for the Underserved; (3) Peter Doran, the 
Medicaid  Service  Coordinator  for  Services  for  the  Developmentally 
Challenged;  and  (4)  K.T.’s  mother.  The  DOE  offered  testimony  from 
five  witnesses:  (1)  Myrna  Quinones,  K.T.’s  special  education  teacher; 
(2)  Eleyna  Rivas,  the  assistant  principal  at  K.T.’s  school;  (3)  Charlene 
Torres,  a  speech  teacher;  (4)  Kim  McPherson,  an  occupational 
therapist; and (5) Charito Labay, a physical therapist.   


                                       10 
                                         
                                         
                                         
finding that, although the record did not show which evaluative 
information  was  reviewed  during  the  CSE  meetings,  the 
evidence in the hearing record nevertheless was consistent with 
the information contained in the evaluations.   
        As to the DOE’s failure to develop FBAs in any of the IEPs 
in  accordance  with  New  York  regulations,  the  SRO  determined 
that  this  failure  did  not  amount  to  a  FAPE  deprivation  because 
the  IEPs  adequately  identified  the  problem  behaviors  and 
prescribed ways to manage them. As to the lack of a BIP in the 
March 2011 IEP, the SRO reasoned that a BIP was unnecessary at 
the  time  of  the  March  2011  IEP  because  K.T.’s  level  of 
social/emotional  performance  “remained  unchanged  from  the 
previous  IEP,”  which  included  a  BIP.  App.  58.  Further,  with 
respect to K.T.’s refusal to attend school, the SRO concluded that 
this behavior did not begin until well after the preparation of the 
March  2011  IEP  and  therefore  was  not  relevant  for  purposes  of 
evaluating the adequacy of the March 2011 IEP.   
       Further,  the  SRO  considered  L.O.’s  argument  that  the 
IEPs’ provision of two weekly thirty‐minute sessions of speech‐
language  therapy  in  a  group  of  three  was  in  violation  of  New 
York  law  because  the  regulations  required  daily  instructional 
services, but found it to be without merit because daily language 
instruction was not required under the current regulations. The 
SRO  also  noted  that  K.T.’s  teacher  testified  that  additional 
speech‐language services were available to K.T. in the classroom. 
In  addition,  as  to  the  IEPs’  goals  and  objectives,  the  SRO 
determined that “the annual goals and short term objectives . . . 
contained sufficient specificity by which to guide instruction and 
intervention,  evaluate  [K.T.’s]  progress,  and  gauge  the  need  for 
continuation or revision, and they contained adequate evaluative 




                                  11 
                                    
                                    
                                    
criteria.”10 App. 42. Last, the SRO determined that, although the 
CSE  erred  by  omitting  provisions  for  parental  counseling  and 
training in the IEPs, this failure did not deprive K.T. of a FAPE.   
        F. District Court Review 
        Thereafter,  L.O.  brought  this  action  in  the  District  Court, 
claiming procedural and substantive violations under the IDEA 
resulting in the denial of a FAPE for K.T, and seeking a reversal 
of  the  SRO’s  decision.  The  parties  each  separately  moved  for 
summary  judgment,  and  on  March  23,  2015,  the  District  Court, 
relying heavily on the SRO’s analysis, affirmed that decision.   
       First, as to the DOE’s claim that the CSE failed to review 
any  of  the  evaluative  materials  in  developing  the  IEPs,  the 
District  Court  reviewed  each  IEP  and  held  that,  although  the 
record  did  not  indicate  which  specific  evaluative  materials  the 
CSE  had  considered  in  formulating  the  IEPs,  each  IEP  was 
“consistent  with  evaluative  material  available  to  the  CSE  at  the 
time of these meetings.” L.O., 94 F. Supp. 3d at 555. Accordingly, 
the  District  Court  held  that,  to  the  extent  such  a  failure  to 
identify  specific  evaluative  materials  upon  which  it  relied  in 
formulating  an  IEP  amounts  to  a  procedural  violation  of  the 
IDEA, this did not deny K.T. a FAPE.   
        The  District  Court  next  considered  L.O.’s  claim  that  K.T. 
was  deprived  of  a  FAPE  because  the  DOE  failed  to  conduct  an 
FBA  in  connection  with  any  of  the  IEPs  despite  the  presence  of 
K.T.’s  significant  interfering  behaviors.  Despite  this  omission, 
the District Court found that the December 2009 and December 

10 The SRO noted, however, “that one goal related to fine motor skills 
failed  to  include  the  frequency  that  the  student’s  progress  would  be 
reported  to  the  parent,”  and  directed  the  DOE  “to  comply  with  this 
requirement.” App. 42.  


                                     12 
                                       
                                       
                                       
2010 IEPs each contained BIPs that sufficiently addressed K.T.’s 
interfering  behaviors  and  provided  strategies  to  improve  his 
behavioral performance  and therefore  there  was  no violation of 
the procedures of the IDEA. The District Court, however, did not 
address  the  lack  of  a  BIP  in  the  March  2011  IEP.  As  to  L.O.’s 
claim  that  the  March  2011  IEP  was  equally  deficient,  as 
highlighted by K.T.’s eventual refusal to attend classes in the fall 
of  2011,  the  District  Court  rejected  the  argument  because  K.T.’s 
refusal to attend class did not begin until many months after the 
March  2011  IEP  had  been  developed,  and  the  District  Court’s 
review of the adequacy of the IEP was limited to the written plan 
itself and the information available to the parties at the time the 
plan  was  formulated.  Accordingly,  the  District  Court  held  that 
there  was  no  error  on  the  part  of  the  DOE  and  that  the  SRO 
correctly  refused  to  consider  K.T.’s  attendance  issues  in 
reviewing the adequacy of the March 2011 IEP.   
        Next,  the  District  Court  evaluated  whether  the  IEPs 
adequately addressed K.T.’s speech and language needs. It noted 
that,  although  each  IEP  provided  for  speech‐language  therapy 
twice each week  for  thirty minutes  in  a  group  of three, prior to 
December  2010,  at  the  time  the  December  2009  IEP  was 
prepared, New York law required that such services be provided 
to  autistic  students  daily,  in  groups  of  two  or  less  for  thirty 
minutes or in groups of six or less for sixty minutes. The District 
Court  observed  that  neither  the  IHO  nor  the  SRO  recognized 
that the speech‐language services provided for in the December 
2009  IEP  for  K.T.  were  consequently  in  violation  of  New  York 
law.  It  thus  declined  to  defer  to  either  of  their  findings 
concerning  the  question  of  whether  the  December  2009  IEP’s 
provisions  for speech‐language instruction  denied K.T. a  FAPE. 
Nonetheless, despite this procedural error in the December 2009 
IEP,  the  District  Court  concluded  that  the  IEP  “adequately 

                                   13 
                                     
                                     
                                     
addressed K.T.’s speech and language needs.”11 Id. at 560. As to 
the  December  2010  and  March  2011  IEPs,  which  also 
recommended  that  K.T.  receive  speech‐language  therapy  twice 
weekly for thirty minutes in a group of three, the District Court 
noted that these IEPs were developed after the 2010 amendment 
to  the  New  York  regulation  and  therefore  were  in  accordance 
with New  York law.  The District Court further agreed with  the 
SRO  that  the  speech‐language  provisions  of  the  December  2010 
and March 2011 IEPs were appropriate.12  



   The  District  Court  observed  that  the  December  2009  IEP  provided 
11

goals to improve K.T.’s reading and social interaction skills with 80% 
accuracy,  and  that  the  IEP  included  short‐term  objectives  to  improve 
his ability to play board games, which would allow him to experience 
progress  in  his  receptive  language  skills  and  ability  to  follow 
directions.  The  District  Court  also  noted  that  K.T.  had  experienced 
progress  in  his  speech‐language  skills  under  the  prior  two  IEPs  and 
that  the  CSE  thus  reasonably  concluded  that  the  continuation  of  the 
twice‐weekly  group  speech‐language  program  was  appropriate  for 
K.T.  
12  The  District  Court  noted  K.T.’s  continued  progress  in  the  social 
interaction goals included in the December 2009 IEP, which supported 
the CSE’s determination for K.T. to continue the same speech‐language 
program  moving  forward.  With  respect  to  the  March  2011  IEP,  the 
District Court observed that the IEP continued to recommend that K.T. 
receive the same speech‐language services as those provided for in the 
December  2010  IEP.  Although  L.O.  argued  that  K.T.  had  experienced 
minimal progress between December 2009 and March 2011 and thus a 
new program should have been generated for K.T., the District Court 
disagreed,  finding  that,  during  this  three‐month  period,  K.T.  had 
made  some  progress  with  his  goals  and  that  his  teacher  reasonably 
anticipated that he would meet his goals with more time.   


                                     14 
                                       
                                       
                                       
        The  District  Court  also  considered  the  DOE’s  alleged 
failure to appropriately develop adequate goals in the IEPs that 
satisfied K.T.’s educational needs and agreed with the SRO that 
the  goals  set  by  the  CSE  in  the  December  2009  and  December 
2010 IEPs were appropriate in light of K.T.’s needs at the time.13 
As for the March 2011 IEP, however, the District Court observed 
certain  deficiencies  unidentified  by  the  SRO.  Specifically,  it 
observed (1) the lack of goals related to K.T.’s occupational and 
physical development despite no notable change in K.T.’s needs 
since  the  formulation  of  the  December  2010  IEP,  and  (2)  the 
March  2011  IEP  recommended  that  K.T.  continue  to  receive 
occupational  and  physical  therapy,  yet  omitted  the  frequency 
with which K.T.’s progress would be reported by the DOE. The 
District Court found that the IEP’s lack of goals related to K.T.’s 
occupational  and  physical  needs  constituted  a  procedural 
violation but that, because the March 2011 IEP continued K.T.’s 
physical  and  occupational  therapy  programs,  as  well  as  a 
transition plan carried over from the December 2010 IEP, which 
set goals related to K.T.’s functional and occupational skills, the 
March 2011  IEP did not deny K.T.  a FAPE because it contained 
“detailed  and  objective  standards  by  which  [K.T.’s]  progress 
c[ould] be measured on both an annual and short‐term basis.” Id. 


13 More specifically, although the December 2009 IEP did not explicitly 
mention  K.T.’s  toileting  needs  or  that  he  suffered  from  pica,  the 
District  Court  observed  that  the  IEP  included  goals  related  to  K.T.’s 
“self‐abusive  behaviors  such  as  . . .  eating  staples,”  and  that  he  must 
therefore  “be  observed  consistently,”  and  it  also  provided  an  annual 
goal of “improv[ing] [K.T.’s] fine motor skills necessary for performing 
[activities of daily living] and [s]chool activities.” L.O., 94 F. Supp. 3d 
at  557  (third  and  fourth  alterations  in  original)  (internal  quotation 
marks omitted).  


                                       15 
                                         
                                         
                                         
at  557  (first  alteration  in  original)  (internal  quotation  marks 
omitted).  
        Next,  the  District  Court  noted  the  DOE’s  failure  to 
provide for parental training and counseling in accordance with 
New York law in each of the IEPs, which it concluded amounted 
to  a  procedural  violation  under  the  IDEA.  Nonetheless,  the 
District Court agreed with the SRO that this violation on its own 
did not amount to a denial of a FAPE for any school year.  
       Last,  the  District  Court  considered  the  cumulative  effect 
of the multiple procedural violations in this case but found that 
“[t]hese  deficiencies,  even  when  considered  cumulatively,  did 
not deny a FAPE to K.T.,” because these deficiencies were “more 
formal  than  substantive.”  Id.  at  571  (internal  quotation  marks 
omitted). 

                            DISCUSSION 
       “We undergo a circumscribed de novo review of a district 
court’s grant of summary judgment in the IDEA context because 
the ‘responsibility for determining whether a challenged IEP will 
provide  a  child  with  [a  FAPE]  rests  in  the  first  instance  with 
administrative hearing and review officers.’” M.W. ex rel. S.W. v. 
N.Y.C. Dep’t of Educ., 725 F.3d 131, 138 (2d Cir. 2013) (alteration 
in original) (quoting M.H. v. N.Y.C. Dep’t of Educ., 685 F.3d 217, 
240 (2d Cir. 2012)). “Summary judgment in this context involves 
more  than  looking  into  disputed  issues  of  fact;  rather,  it  is  a 
‘pragmatic procedural mechanism’ for reviewing administrative 
decisions.” R.E., 694 F.3d at 184 (quoting A.C. ex rel. M.C. v. Bd. of 
Educ. of the Chappaqua Cent. Sch. Dist., 553 F.3d 165, 171 (2d Cir. 
2009)).  “This  review  ‘requires  a  more  critical  appraisal  of  the 
agency  determination  than  clear‐error  review’  but  ‘falls  well 
short  of  complete  de  novo  review.’  Accordingly,  our  de  novo 
review  only  seeks  to  independently  verify  that  the 

                                   16 
                                     
                                     
                                     
administrative record supports the district court’s determination 
that  a  student’s  IEP  was  adequate.”  M.W.,  725  F.3d  at  138 
(quoting M.H., 685 F.3d at 244) (citing R.E., 694 F.3d at 184).   
        Our  role  in  reviewing  the  agency’s  determination  is 
further  constrained  “by  our  lack  of  specialized  knowledge  and 
educational  expertise,”  requiring  “‘defer[ence]  to  the 
administrative  decision  [particularly  where]  the  state  officer’s 
review  has  been  thorough  and  careful.’”  Id.  at  138–39  (second 
alteration  in  original)  (quoting  R.E.,  694  F.3d  at  184).  That  is, 
courts  may  not  “substitute  their  own  notions  of  sound 
educational policy for those of the school authorities which they 
review.” Rowley,  458 U.S. at  206. The level of deference granted 
to  the  administrative  decision,  however,  is  not  without 
limitation.  To  merit  deference,  “[t]he  SRO’s  or  IHO’s  factual 
findings must be ‘reasoned and supported by the record.’” M.H., 
685 F.3d at 241 (quoting Gagliardo v. Arlington Cent. Sch. Dist., 489 
F.3d 105, 114 (2d Cir. 2007)).  
I.     PROCEDURAL VIOLATIONS 
        “In determining whether an IEP complies with the IDEA, 
courts  make  a  two‐part  inquiry  that  is,  first,  procedural,  and 
second,  substantive.”  R.E.,  694  F.3d  at  189–90.  As  all  of  the 
alleged violations are procedural in nature, only the first step is 
relevant  here.  At  this  step,  we  “examine[]  the  procedural 
adequacy  of  the  IEP,  asking  ‘whether  the  state  has  complied 
with the procedures set forth in the IDEA.’” T.M. ex rel. A.M. v. 
Cornwall Cent. Sch. Dist., 752 F.3d 145, 160 (2d Cir. 2014) (quoting 
R.E.,  694  F.3d  at  190).  Under  this  framework,  “[p]rocedural 
violations will entitle parents to [relief] only if they ‘impeded the 
child’s  right  to  a  [FAPE],’  ‘significantly  impeded  the  parents’ 
opportunity  to  participate  in  the  decisionmaking  process 
regarding  the  provision  of  a  [FAPE]  to  the  parents’  child,’  or 
‘caused  a  deprivation  of  educational  benefits.’”  Id.  (third  and 
                                    17 
                                      
                                      
                                      
fourth  alterations  in  original)  (quoting  20  U.S.C. 
§ 1415(f)(3)(E)(ii)).  “That  is,  parents  must  articulate  how  a 
procedural  violation  resulted  in  the  IEP’s  substantive 
inadequacy or affected the decision‐making process.” M.W., 725 
F.3d at 139. “‘[M]ultiple procedural violations[,] [however,] may 
cumulatively result in the denial of a FAPE even if the violations 
considered  individually  do  not.’”  Id.  (quoting  R.E.,  694  F.3d  at 
190).  Here,  L.O.  alleges  that  the  DOE  committed  multiple 
procedural  errors  in  formulating  each  of  K.T.’s  IEPs, 
independently  and  cumulatively  resulting  in  the  denial  of  a 
FAPE for each school year.  
        A. Evaluative Data 
           L.O.’s first attack on the procedural adequacy of the three 
IEPs  is  that  there  is  no  record  evidence  that  the  CSE  reviewed 
any  evaluative  materials  in  developing  K.T.’s  December  2009, 
December  2010,  and  March  2011  IEPs,  which  amounted  to  a 
denial  of  a  FAPE  to  K.T.  In  formulating  a  student’s  IEP,  the 
IDEA requires a CSE to “review existing evaluation data on the 
child,  including—(i)  evaluations  and  information  provided  by 
the  parents  of  the  child;  (ii)  current  classroom‐based,  local,  or 
State  assessments,  and  classroom‐based  observations;  and  (iii) 
observations  by  teachers  and  related  services  providers.”  20 
U.S.C.  § 1414(c)(1)(A);  see  also  34  C.F.R.  § 300.324(a)(1)(iii)  (“In 
developing  each  child’s  IEP,  the  IEP  Team  must  consider  . . . 
[t]he  results  of  the  initial  or  most  recent  evaluation  of  the  child 
. . . .”).  
       Although  the  SRO  agreed  that  “the  [DOE]  did  not  show 
which evaluative information was reviewed during the course of 
the CSE meeting[s]” and that there was no “evidence that any of 
[K.T.’s] evaluations were reviewed by the CSE in preparation for 
or  during  any  of  the  three  CSE  meetings  at  issue,”  the  SRO 
determined  that  “the  hearing  record  contain[ed]  evaluative 
                                     18 
                                       
                                       
                                       
materials that, based on their date, existed at the time of each of 
the  CSE  meetings,”  and  “from  which  [K.T.’s]  IEP  could  be 
developed.” App. 37, 41. The SRO further concluded that K.T.’s 
IEPs  were  “prepared  in  a  manner  consistent  with  information 
included in the evaluative materials that had been conducted at 
the time of the . . . CSE meeting[s] and that there was no denial 
of  a  FAPE  due  to  inadequate  evaluation  or  an  insufficient 
statement  of  [K.T.’s]  needs  in  the  . . .  IEP[s].”  See  App.  41.  The 
District  Court  agreed  and  affirmed,  holding  that,  although  the 
failure to cite specific evaluative materials constituted a violation 
of the procedures of the IDEA, “all of the IEPs [were] consistent 
with evaluative material available to the CSE at the time of these 
meetings”  and  thus  the  violations  “did  not  deny  K.T.  a  FAPE.” 
L.O., 94 F. Supp. 3d at 555.  
         The  SRO’s  analysis  of  L.O.’s  claim  as  to  each  IEP  is 
indeed  thorough;  it  devotes  nearly  thirteen  full  single‐spaced 
pages  to  its  comparison  of  the  terms  of  each  IEP  with  the 
evaluative  materials  in  existence  at  the  time  the  IEP  was 
developed.  We  defer  to  the  SRO’s  careful  analysis  and  its 
ultimate  conclusion  that  the  provisions  in  each  IEP  were 
generally  consistent  with  the  evaluative  materials  available  to 
the CSE, and that K.T. was not deprived of a FAPE as a result of 
the  procedural  error.  Despite  this  conclusion,  this  violation 
deserves  further  explanation,  as  the  SRO  and  District  Court 
failed to appreciate its implications, particularly under the facts 
of this case. 
        As  noted,  both  the  statute  and  its  implementing 
regulations require a CSE, in developing a child’s IEP, to consider 
the  most  recent  evaluative  data  of  the  child.  See  20  U.S.C. 
§ 1414(c)(1)(A);  34  C.F.R.  § 300.324(a)(1)(iii).  It  therefore  follows 
that  the  burden  rested  with  the  DOE  to  demonstrate  which 
evaluative materials were reviewed during each CSE meeting in 
reaching the terms of the IEPs, a burden that both the SRO and 

                                     19 
                                       
                                       
                                       
District Court concluded the DOE failed to carry. The purpose of 
the  requirement  is  to  ensure  that  a  CSE,  in  formulating  a 
student’s  IEP,  provides  the  student  with  services  narrowly 
tailored  to  his  or  her  particular  educational  needs  based  on 
actual  and  recent  evaluative  data  from  the  student’s  education 
providers, so that the developed IEP will reasonably enable  the 
child  to  receive  the  educational  benefits  to  which  he  or  she  is 
entitled  by  law.  Where,  as  here,  however,  the  CSE  failed  to 
memorialize  how  it  reached  the  terms  of  the  IEPs,  reviewing 
authorities and courts are left to speculate many months, or as in 
this case, many years, later as to how the CSE reached the terms 
of the child’s IEP (i.e., which, if any, evaluative materials the CSE 
actually considered). The resulting implication of this procedural 
violation is that it provides the reviewing authority with almost 
unfettered  discretion,  as  it  combs  through  the  evaluative 
materials generated at the time the IEP was formulated, to match 
terms  of  the  IEP  to  any  assertion  contained  in  any  existing 
document,  irrespective  of  whether  it  was  actually  viewed  and 
considered  by  the  CSE  or  even  in  possession  of  the  CSE  at  the 
time of the meeting.  
        Further,  the  SRO  and  District  Court’s  conclusion  that 
what  mattered  was  the  existence  of  evaluative  materials  at  the 
time of the relevant CSE meeting that corroborated the terms of 
the IEP misses the point. The statute requires that a CSE actually 
review  evaluative  data  and  base  the  terms  of  the  student’s  IEP 
on that information. The rule fashioned by the SRO and District 
Court ignores the plain language of the statute entirely. Rather, it 
permits the reviewing body to offer post hoc rationalizations for 
how the CSE reached its conclusions and refer to documents that 
may or may not have been in possession of the CSE at the time of 
the meeting.  



                                   20 
                                     
                                     
                                     
        Further, this violation calls into question whether, as shall 
be seen, the other errors and omissions in the IEPs were a result 
of  oversight  because  the  CSE  failed  to  review  any  of  the 
evaluative  materials  available  to  it  or  a  result  of  a  deliberate 
decision  on  the  part  of  the  CSE  based  on  its  specialized 
knowledge and educational expertise. Indeed, Myrna Quinones, 
K.T.’s  special  education  teacher  who  was  present  at  the  March 
2011  CSE  meeting,  testified  before  the  IHO  that  she  could  not 
recall reviewing any evaluative material at the CSE meeting, nor 
could she recall the CSE team engaging in any discussion about 
K.T.’s  skills  or  functioning.  Put  differently,  this  violation  casts 
doubt  on  the  SRO’s  remaining  conclusions  and  analyses 
regarding how the CSE reached the remaining terms of the IEPs.  
        Last, to the extent the DOE relies on this Court’s holding 
in  R.B.  v.  New  York  City  Department  of  Education,  589  F.  App’x 
572, 575 (2d Cir. 2014) (summary order) for the proposition that 
L.O.  is  precluded  from  contesting  the  absence  of  evaluative 
information  during  the  CSE  meetings  because  she  could  have 
raised the matter during or immediately following each meeting 
at which she was present, we disagree. Whether L.O. could have 
objected  to  the  absence  of  evaluative  materials  or  the  CSE’s 
failure  to  consider  adequate  evaluative  information  in 
formulating K.T.’s IEPs does not absolve the DOE from carrying 
out responsibilities imposed on it by Congress.14  
        Accordingly, although we affirm the SRO’s determination 
that  this  violation,  standing  alone,  did  not  deprive  K.T.  of  a 


   Importantly,  L.O.  consistently  raised  this  objection  during  the 
14

administrative  proceedings  below  and  before  the  District  Court.  We 
can find nothing in the statute that imposes an obligation on a parent 
to raise such an objection during the CSE meeting.  


                                    21 
                                      
                                      
                                      
FAPE,  it  is  clear  that,  at  a  minimum,  this  failure  constituted  a 
serious violation of the procedures of the IDEA in this case.  
       B. Functional  Behavior  Assessments  and  Behavioral 
          Intervention Plans 
        Under New York law, the DOE is required to conduct an 
FBA “for a student whose behavior impedes his or her learning 
or  that  of  others.”  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.4(b)(1)(v);  see  also  R.E.,  694  F.3d  at  190.  An  FBA  includes 
“the identification of the problem behavior, the definition of the 
behavior  in  concrete  terms,  the  identification  of  the  contextual 
factors that contribute to the behavior[,] . . . and the formulation 
of a hypothesis regarding the general conditions under which a 
behavior usually occurs and probable consequences that serve to 
maintain it.” N.Y. Comp. Codes R. & Regs. tit. 8, § 200.1(r). The 
“purpose  of  an  FBA  is  to  ensure  that  the  IEP’s  drafters  have 
sufficient  information  about  the  student’s  behaviors  to  craft  a 
plan  that  will  appropriately  address  those  behaviors.”  R.E.,  694 
F.3d  at  190.  Further,  where,  as  here,  “a  student’s  behavior 
impedes his learning, a BIP must be developed with strategies to 
deal with the problem behavior(s).” Id. (citing N.Y. Comp. Codes 
R. & Regs. tit. 8, § 200.22(b)). A BIP must be “based on the results 
of  a[n]  [FBA]  and,  at  a  minimum,  include[]  a  description  of  the 
problem behavior, global and specific hypotheses as to why the 
problem behavior occurs and intervention strategies that include 
positive  behavioral  supports  and  services  to  address  the 
behavior.” N.Y. Comp. Codes R. & Regs. tit. 8, § 200.1(mmm).  
       Where,  as  here,  however,  a  child’s  behavior  impedes 
learning  and  no  FBA  has  been  conducted,  we  must  “take 
particular  care  to  ensure  that  the  IEP  adequately  addresses  the 
child’s  problem  behaviors.”  R.E.,  694  F.3d  at  190.  Although  we 
have explained that the “[f]ailure to conduct an FBA . . . does not 
render an IEP legally inadequate under the IDEA so long as the 
                                    22 
                                      
                                      
                                      
IEP  adequately  identifies  a  student’s  behavioral  impediments 
and implements strategies to address  that  behavior,”  M.W., 725 
F.3d at 140, we have cautioned that “[t]he failure to conduct an 
adequate  FBA  is  a  serious  procedural  violation  because  it  may 
prevent the CSE from obtaining necessary information about the 
student’s behaviors, leading to their being addressed in the IEP 
inadequately or not at all,” R.E., 694 F.3d at 190. “[S]uch a failure 
seriously  impairs  substantive  review  of  the  IEP  because  courts 
cannot determine exactly what information an FBA would have 
yielded and whether that information would be consistent with 
the student’s IEP.” Id.  
        Here,  each  IEP  indicated  that  the  CSE  determined  that 
K.T.’s  behavior  seriously  interfered  with  his  instruction  and 
therefore required additional adult support, and thus that a BIP 
had been developed. As noted, although the December 2009 and 
December 2010 IEPs developed BIPs, the DOE failed to conduct 
an FBA of K.T. until December 2011, after K.T. stopped attending 
classes.  Moreover,  although  the  March  2011  IEP  stated  that  a 
new  BIP  was  developed  for  K.T.,  no  BIP  was  attached  to  the 
March  2011  IEP.  The  December  2009  and  December  2010  IEPs 
and  BIPs  are  substantially  similar  to  one  another.  Although  no 
FBA  was  developed  for  either  IEP,  the  SRO  concluded  and  the 
District Court agreed that this did not result in a deprivation of a 
FAPE  for  K.T.  because  the  IEPs,  with  the  attached  BIPs, 
adequately  identified  K.T.’s  behavioral  impediments  and 
implemented strategies to address these problematic behaviors.  
       L.O.  contends  that  the  DOE’s  development  of  BIPs 
without  available  FBAs  amounts  to  a  serious  violation  of  the 
IDEA’s procedures and resulted in a FAPE deprivation for K.T. 
Specifically, she maintains that the omission of FBAs prevented 
the  DOE  from  identifying  and  thus  eliminating  the  factors 
actually causing K.T.’s interfering behaviors.   

                                  23 
                                    
                                    
                                    
        The  IEPs  identified  K.T.’s  social  and  emotional 
behaviors—including  that  he  often  experienced  rapid  mood 
changes  and  had  become  self‐abusive,  verbally  and  physically 
aggressive, restless, and at times, upset, anxious, and irritated—
and  provided  ways  to  manage  them,  through  positive 
reinforcement  and  praise  from  K.T.’s  service  providers. 
Nonetheless,  the  SRO’s  conclusion  that  the  IEPs  were  adequate 
in this regard was error.  
         While the December 2009 and December 2010 IEPs appear 
to  address  K.T.’s  problematic  social  and  emotional  behaviors, 
and  provided  strategies  for  addressing  these  behaviors,  absent 
from either IEP are “global and specific hypotheses as to why the 
problem  behavior[s]  occur[red]”  as  required  by  New  York  law. 
See  N.Y.  Comp.  Codes  R.  & Regs.  tit.  8,  § 200.1(mmm).  Further, 
as  prescribed  by  the  regulations,  determining  the  cause  of  a 
handicapped  child’s  problem  behaviors  is  a  minimum 
requirement. See id. (“Behavioral intervention plan means a plan 
that  is  based  on  the  results  of  a[n  FBA]  and,  at  a  minimum, 
includes  . . .  global  and  specific  hypotheses  as  to  why  the 
problem  behavior  occurs  . . .  .”  (emphasis  added)).  That  is, 
although each IEP contained a BIP, neither attempted to identify 
the root causes of these behavioral deficiencies so that they could 
be  properly  addressed  and  treated.  Indeed,  the  December  2009 
IEP notes that the CSE and K.T.’s service providers did not know 
why K.T. displayed these interfering behaviors. See Pl.’s Ex. 6 at 
4 (“Often times, [K.T.’s] mood and personality change without the 
staff  or teacher  realizing the antecedent behavior or  underlying cause. 
At times he appears happy, while during other times, he appears 
upset,  anxious,  irritated,  and  frustrated.  . . .  He  can  be  verbally 
and physically aggressive, many times for no apparent reason.” 
(emphasis added)). Had an FBA been conducted, the CSE might 



                                    24 
                                      
                                      
                                      
have been able to identify what caused K.T. to behave in certain 
ways, and provide effective treatment for these behaviors.   
       Moreover,  the  March  2011  IEP’s  deficiencies  are 
aggravated by the fact that, in addition to the absence of an FBA, 
no BIP was developed for K.T. Although the SRO observed that 
K.T.’s  interfering  behaviors  remained  unchanged  from  the 
previous  IEP  and  that  no  BIP  was  developed,  the  SRO  reached 
no  conclusion  regarding  whether  this  omission  constituted  a 
procedural  error,  a  deprivation  of  a  FAPE,  or  any  error  at  all. 
Although  the  description  of  K.T.’s  social  and  emotional 
behaviors  may  not  have  changed  between  the  development  of 
the December 2010 IEP and March 2011 IEP, this did not excuse 
the  CSE  from  complying  with  its  legal  obligations  to  develop  a 
BIP  for  K.T.,  whose  problem  behaviors  impeded  learning. 
Indeed,  the  IEP  itself  indicates  that  the  CSE  believed  that  a  BIP 
was  warranted,  yet  the  CSE  failed  to  follow  through  with  its 
own  directive.  See  Pl.’s  Ex.  3  at  4  (noting  that  “[a]  behavior 
intervention plan has been developed”).  
       Further,  we  have  repeatedly  stated  that  the  “failure  to 
conduct an FBA is a particularly serious procedural violation for 
a  student  who  has  significant  interfering  behaviors.”  See  R.E., 
694 F.3d at 194. Because the CSE failed to address the root causes 
of  K.T.’s  behavioral  deficiencies,  we  are  unable  to  determine 
whether  the  IEPs  adequately  identified  K.T.’s  behavioral 
impediments  and  whether  the  strategies  formulated  to  address 
those  behaviors  were  appropriate.15  See  id.  at  190.  Accordingly, 

   In  connection  with  the  omission  of  an  FBA  and  BIP  in  the  March 
15

2011  IEP,  L.O.  insists  that  the  SRO  and  District  Court  failed  to 
appreciate  that  K.T.’s  deteriorating  behaviors,  such  as  his  refusal  to 
attend  school,  were  a  direct  result  thereof,  that  the  DOE  failed  to 
promptly reconvene a CSE meeting regarding K.T.’s attendance issues, 
 
                                      25 
                                        
                                        
                                        
the omission of FBAs in each IEP and the absence of a BIP in the 
March  2011  IEP  constituted  serious  procedural  violations 
impairing  our  ability  to  review  the  adequacy  of  the  IEP 
provisions.  
        C. Speech‐Language Therapy 
      As  noted  previously,  each  IEP  provided  for  speech‐
language therapy two times weekly for thirty minutes in a group 


and  that  he  was  consequently  deprived  of  a  FAPE  during  the  2011–
2012  school  year.  While  we  find  it  unsurprising  that  K.T.’s  behaviors 
continued to deteriorate to this level given the DOE’s repeated failure 
to  adequately  address  his  interfering  behaviors  over  the  years,  we 
must  reject  L.O.’s  claim.  As  the  SRO  correctly  found,  because  K.T.’s 
refusal to attend school did not commence until after the development 
of the March 2011 IEP, it can have no bearing on the adequacy of that 
particular IEP. See R.E., 694 F.3d at 186 (“[T]he IEP must be evaluated 
prospectively as of the time of its drafting.”). That is, because we must 
review the adequacy of the IEP at the time it was offered, based on the 
information  the  CSE  had  at  that  time,  K.T.’s  refusal  to  attend  school 
many months later cannot affect the adequacy of the IEP. As the SRO 
noted,  whether  the  DOE  should  have  convened  at  an  earlier  date  to 
address this new problem behavior is a matter for a future proceeding, 
but  it  is  not  relevant  to  the  present  one  before  us.  Indeed,  L.O. 
commenced  a  separate  action  challenging  the  adequacy  of  the 
subsequent IEP formulated in March 2012, including the CSE’s failure 
to address K.T.’s school avoidance behaviors. In that action, L.O. was 
awarded  compensatory  services  by  an  IHO  for  a  ten‐month  period 
(i.e., the duration for which K.T. had been without any schooling and 
services since the last day covered by the IHO’s ruling in the present 
action),  which  extended  beyond  K.T.’s  period  of  eligibility  to  receive 
services  under  the  IDEA  (i.e.,  beyond  his  twenty‐first  birthday),  and 
K.T. was subsequently placed in a residential private school education 
program. That decision was uncontested by the parties.  


                                      26 
                                        
                                        
                                        
of  three.  L.O.  maintains  that  this  level  of  speech‐language 
services  was  not  reasonably  calculated  to  afford  K.T.  an 
opportunity to obtain educational benefits and thereby deprived 
him of a FAPE.   
           1. December 2009 IEP’s Speech‐Language Provision 
       In  December  2009,  at  the  time  K.T.’s  December  2009  IEP 
was prepared, New York regulations required that instructional 
speech  and  language  services  “be  provided  to  meet  the 
individual  language  needs  of  a  student  with  autism  for  a 
minimum of 30 minutes daily in groups not to exceed two, or 60 
minutes daily in groups not to exceed six.” N.Y. Comp. Codes R. 
&  Regs.  tit.  8,  § 200.13(a)(4)  (amended  Dec.  8,  2010)  (emphases 
added). Although the IHO and SRO each construed the incorrect 
version of the applicable regulation and thus failed to appreciate 
the  procedural  error  in  this  case,  the  District  Court  correctly 
found that K.T.’s December 2009 IEP’s provision for two speech‐
language  therapy  sessions  per  week,  rather  than  daily  sessions, 
violated  the  then‐existing  regulation.  Moreover,  although 
unidentified  by  the  District  Court,  the  group  size  of  K.T.’s 
instruction  (i.e.,  three  students)  also  violated  the  regulation, 
which  required  that  a  student  with  autism  that  received  daily 
speech‐language  services  for  thirty  minutes  be  in  a  smaller 
group  “not  to  exceed  two.”  Id.  Despite  finding  a  procedural 
violation and declining to defer to the findings of either the IHO 
or  SRO  on  this  matter  because  neither  administrative  officer 
recognized  the  applicable  regulation,  the  District  Court 
nonetheless  held  that  “the  record  demonstrate[d]  that  the 
December  2009  IEP  adequately  addressed  K.T.’s  speech  and 
language  needs.”  L.O.,  94  F.  Supp.  3d  at  560.  Specifically,  the 
District Court found that the 2009 IEP contained adequate goals 
and  objectives  that  were  tailored  toward  improving  K.T.’s 
reading,  social  interaction,  and  receptive  language  skills.  The 

                                   27 
                                     
                                     
                                     
District  Court  also  found  that  reports  on  the  record  indicated 
that K.T. had made progress in his speech‐language skills under 
the prior IEPs, suggesting that it was appropriate to continue the 
same  speech‐language  program  for  K.T.  under  the  current  IEP. 
In  support  of  its  conclusion  that  K.T.  was  receiving  adequate 
speech‐language  services  under the  2009 IEP, the  District Court 
further  relied  on  testimony  from  the  IHO  hearing  from  Ms. 
Quinones, K.T.’s special education teacher, who testified that she 
incorporated  “language  acquisition  in  the  class  . . .  curriculum” 
by  “collaborat[ing]  with  the  speech  and  language  teacher.”  See 
IHO  Hearing  Tr.  115.  We  disagree  with  the  District  Court’s 
assessment. 
        The  District  Court’s  reliance  on  the  testimony  of  Ms. 
Quinones regarding the provision of additional speech‐language 
instruction  in  the  classroom  was  error,  as  it  was  impermissibly 
retrospective.  See  R.E.,  694  F.3d  at  186  (“[T]he  IEP  must  be 
evaluated  prospectively  as  of  the  time  of  its  drafting  and 
therefore  . . .  retrospective  testimony  that  the  school  district 
would have provided additional services beyond those listed in 
the  IEP  may  not  be  considered.”);  see  also  P.K.  ex  rel.  S.K.  v. 
N.Y.C. Dep’t of Educ., (Region 4), 526 F. App’x 135, 140–41 (2d Cir. 
2013) (summary order) (“[M]uch of the evidence relied on by the 
SRO  to  support  his  view  that  the  IEP  was  adequate  was 
‘retrospective  testimony.’  For  example,  the  SRO  concluded  that 
the IEP provided adequate speech and language therapy in large 
part because the teacher in S.K.’s proposed placement classroom 
testified  that  she  provided  frequent  language  instruction  in  the 
form  of  gestures,  picture  symbols,  and  sign  language.  This 
testimony  may  accurately  reflect  the  care  and  individual 
instruction  that  would  be  available  to  S.K.  at  her  proposed 
placement, but it has no bearing on the evaluation of S.K.’s IEP. 
For  the  reasons  discussed  in  R.E.,  neither  the  state  review 

                                    28 
                                      
                                      
                                      
officers  nor  our  Court  may  justify  the  CSE’s  IEP  based  on 
evidence about the language services S.K. would actually receive 
in her public school placement. Parents are entitled to rely on the 
IEP for a description of the services that will be provided to their 
child.”).  Although  the  District  Court  attempted  to  distinguish 
this  case  from  our  long  line  of  cases  barring  retrospective 
testimony  because  K.T.  was  actually  educated  at  the  IEP 
placement,  this  is  a  distinction  without  a  difference.  Moreover, 
although  we  have  previously  allowed  testimony  “that  explains 
or  justifies  the  services  listed  in  the  IEP,”  R.E.,  694  F.3d  at  186, 
this  exception  is  not  applicable  here.  Ms.  Quinones’s  testimony 
indicated that K.T. was receiving speech‐language acquisition in 
the  classroom,  a  service  that  was  not  provided  for  in  the  IEP. 
This  testimony,  however,  does  not  further  explain  a  service 
provided  for  in  the  IEP,  but  rather  explains  a  new  service  not 
noted  therein.  Accordingly,  although  her  testimony  may 
accurately reflect the services received in the classroom, it has no 
bearing on the evaluation of K.T.’s IEP. 
        Further,  although  we  have  not  previously  considered 
whether  failure  to  comply  with  the  speech‐language  therapy 
provision  for  students  with  autism  might  rise  to  the  level  of  a 
FAPE  deprivation,  we  are  of  the  view  that  such  an  inadequacy 
constitutes  a  serious  violation  of  the  procedures  of  the  IDEA. 
This  is  because  central  to  the  provision  of  a  student’s  special 
education  is  his  or  her  communicative  functioning,  including 
speech  and  language  instruction.  Although  the  December  2009 
IEP  listed  K.T.’s  speech  and  language  levels  and  deficiencies 
with  some  detail  and  provided  annual  goals  and  short‐term 
objectives  for  K.T.  to  progress  in  these  areas,16  these  provisions 

   For  example,  the  December  2009  IEP  provides  an  annual  goal  of 
16

“develop[ing K.T.’s] reading skills with 80% accuracy” and short‐term 
 
                                      29 
                                        
                                        
                                        
did nothing to compensate for the CSE’s failure to mandate the 
proper  frequency  with  which  he  was  to  receive  speech  and 
language  instruction  and  more  individualized  learning  in  a 
smaller  classroom  setting.  Put  differently,  these  provisions  did 
not compensate for the lack of (as much as) four hours of weekly 
instruction to which K.T. was legally entitled but did not receive 
during  the  2009–2010  school  year.  Moreover,  this  violation  is 
underscored  by  the  fact  that,  in  at  least  the  prior  two  IEPs 
developed  for  K.T.  in  December  2007  and  December  2008,  he 
was  provided  with  the  same  infrequent  weekly  instruction  in 
violation  of  New  York  law,  further  limiting  any  progress  he 
might  have  made  with  his  speech  in  prior  years.  Further 
stressing the importance of the speech‐language provision in this 
case  is  that  K.T.  possesses  “a  cognitive  linguistic  level  of 
approximately  3.6  years,”  that  is,  less  than  a  four‐year‐old.  See 
IHO  Hearing  Tr.  392.  His  teacher,  Ms.  Quinones,  also  testified 
that K.T. did not “know any letter sounds.” IHO Hearing Tr. 172. 
Thus,  the  record  demonstrates  that  further  speech  language 
therapy in a smaller class setting is precisely what K.T. required 
in order to progress.    
       Accordingly, the DOE’s procedural error in this case was 
a serious one and, contrary to the findings of the District Court, 
was not rehabilitated in the IEP by other provisions made by the 
CSE.  The  procedural  error  thus  deprived  K.T.  of  important 
educational benefits to which he was entitled by law. 
         


objectives,  such  as  “read[ing]  and  identify[ing]  items  he  likes  from  a 
fast food menu 8/10 times over a two week period,” and “look[ing] at a 
picture  book  for  enjoyment  during  a  choice  reading  time  8/10  times 
over a two week period.” Pl.’s Ex. 6 at 6.  


                                      30 
                                        
                                        
                                        
           2. December 2010 IEP’s Speech‐Language Provision 
        On December 8, 2010, the New York regulation governing 
speech‐language therapy for students with autism was amended 
to  remove  the  daily  speech‐language  instruction  and  the 
minimum class‐size requirements, imposing upon the DOE only 
that  “[i]nstructional  services  shall  be  provided  to  meet  the 
individual  language  needs  of  a  student  with  autism.”  N.Y. 
Comp. Codes R. & Regs. tit. 8, § 200.13(a)(4). The December 2010 
IEP, which provided for the same speech‐language instruction as 
the  December  2009  IEP  and  was  formulated  on  December  20, 
2010,  after  the  new  version  of  the  regulation  became  effective, 
thus  was  in  conformity  with  the  speech‐language  therapy 
regulation. See N.Y. Comp. Codes R. & Regs. tit. 8, § 200.13(a)(4).  
       Although the frequency of speech‐language instruction in 
the  December  2010  IEP  was  in  conformity  with  the  law,  L.O. 
contends  that  this  level  of  recommended  instruction  was  not 
reasonably  calculated  to  deliver  K.T.  educational  benefits  and 
thus deprived him of a FAPE. According to L.O., the CSE should 
have increased K.T.’s speech services in the December 2010 IEP, 
given that K.T. possessed the language skills of a three‐year‐old.   
         A  comparison  of  the  speech‐language  services  provided 
for  in  the  December  2009  and  December  2010  IEPs  reveals  that 
they  are  substantially  similar.  The  SRO  observed  that  progress 
updates between January 2010 and November 2010 showed that 
K.T. had made progress on his goal in the December 2009 IEP of 
socially  conversing  with  his  peers  and  adults,  as  well  as  his 
social interaction goal of improving his receptive language skills. 
The  SRO  also  found  that  K.T.  had  met  a  short‐term  objective, 
which was improving his ability to play board games. Based on 
this  progress,  the  SRO  determined  that  the  CSE  reasonably 
continued  K.T.’s  annual  goals  and  short‐term  objectives 


                                  31 
                                    
                                    
                                    
contained  in  the  previous  IEP  (i.e.,  the  December  2009  IEP), 
which adequately addressed K.T.’s speech‐language needs.    
        We are not persuaded, based on the record before us, that 
these services adequately addressed K.T.’s needs. Ms. Quinones 
testified before the IHO that K.T. knew no letter sounds and was 
able  to  identify  only  some  letters  of  the  alphabet.  Despite  this 
observation,  Ms.  Quinones  stated  that  she  did  not  work  with 
K.T.  to  improve  his  ability  to  make  letter  sounds  during  any  of 
the  school  years  challenged  in  this  action.  Moreover,  when 
pressed  on  the  issue,  Ms.  Quinones  testified  that  she  believed 
such  learning  was  unnecessary  because  K.T.  had  “reach[ed]  a 
plateau”  because  he  was  unable  to  “retain  information,”  so  she 
“move[d] on to functional independent skills.” IHO Hearing Tr. 
172, 173. Further, consistent with Ms. Quinones’s testimony was 
that of Charlene Torres, the DOE’s speech therapist who worked 
with  K.T.,  who  testified  at  the  IHO  hearing  that  she  did  not 
address  K.T.’s  language  deficiencies;  rather,  she  focused 
exclusively on goals related to his social interaction with others. 
Ms.  Torres  further  acknowledged  that  K.T.’s  vocabulary  was 
extremely  restricted,  limited  often  to  “yes”  and  “no”  answers. 
IHO  Hearing  Tr.  372.  Moreover,  K.T.’s  Medicaid  Service 
Coordinator,  Peter  Doran,  testified  that,  since  he  had  begun 
working with K.T. in 2009, he believed that K.T. “ha[d] made no 
progress”  with  his  speech,  which  had  “stayed  the  same.”  See 
IHO Hearing Tr. 624.  
        We  are  mindful,  of  course,  that  how  best  to  educate  an 
autistic  child  is  “a  difficult  question  of  educational  policy”  that 
requires deference to the decisions of administrative experts. T.P. 
ex rel S.P. v. Mamaroneck Union  Free Sch.  Dist., 554  F.3d 247,  254 
(2d  Cir.  2009).  Based  on  the  record,  however,  it  appears  plain 
that,  contrary  to  the  findings  of  the  SRO,  the  speech‐language 
services  set  forth  in  the  December  2010  IEP—which  were 

                                    32 
                                      
                                      
                                      
substantially  similar  to  those  contained  in  the  December  2009 
IEP—were  not  adequately  designed  to  address  and  improve 
K.T.’s  speech‐language  needs.  Indeed,  IHO  hearing  testimony 
from  Carol  Bufano,  a  former  DOE  related  services  coordinator 
responsible  for  ensuring  that  students  received  the  services 
provided  for  under  the  terms  of  their  IEPs,  suggested  that  the 
speech‐language  services  offered  at  K.T.’s  placement  school 
were  generally  applicable  to  all  students  and  not  narrowly 
tailored  to  K.T.’s  particular  needs.  Although  K.T.  may  have 
enjoyed  limited  progress  in  achieving  certain  social  interaction 
goals  from  the  prior  IEP,  the  hearing  record  reflects  that  K.T.’s 
speech‐language skills had not improved and that he continued 
to  suffer  from  an  almost  complete  inability  to  communicate 
verbally with others.  
        The  SRO’s  conclusion  that  the  CSE  reasonably  carried 
over  from  the  prior  IEP  the  twice  weekly  speech‐language 
services  in groups  of  three  thus  was  error. It  is  clear  that  K.T.’s 
verbal  communication  skills  were  not  improving  under  this 
provision, yet no attempt to provide further out‐of‐class speech‐
language  therapy  was  provided  for  in  the  IEP.  Indeed,  it  is  not 
surprising that K.T. did not progress given that his IEPs did not 
call  on  his  instructors  to  attempt  to  work  with  him  on  actually 
improving  his  speech.  Thus,  although  the  speech‐language 
therapy  services  provided  for  in  the  IEP  no  longer  violated 
minimum requirements under the law, the limited and generally 
applicable therapy sessions contained in the December 2010 IEP 
were not reasonably calculated to provide K.T. with educational 
benefits.  
            3. March 2011 IEP’s Speech‐Language Provision 
       In  reviewing  L.O.’s  challenge  to  the  speech‐language 
instruction  provided  for  in  the  March  2011  IEP,  the  SRO 
observed  that  the  description  of  K.T.’s  speech‐language  needs, 
                                     33 
                                       
                                       
                                       
annual  goals,  and  short‐term  objectives  remained  unchanged 
from  the  prior  IEP  formulated  just  three  months  earlier.  It  thus 
concluded that the recommended continuation of the two thirty‐
minute speech‐language therapy sessions in groups of three was 
reasonable.  This  was  error.  Given  that  K.T.’s  speech‐language 
needs  remained  unchanged  from  the  prior  IEP,  we  continue  to 
find  these  provisions  inadequate  because  they  were  unlikely  to 
result  in  any  progress  in  K.T.’s  speech.  Indeed,  prior  to  the 
formulation  of  the  March  2011  IEP,  a  Vineland‐II  Survey 
Interview  Report  was  generated  for  K.T.  on  March  7,  2011, 
which  determined  that  K.T.’s  communication  skills  placed  him 
below  one  percentile.  A  preponderance  of  the  evidence 
demonstrates  that  K.T.  was  still  in  need  of  greater  support 
services  in  his  learning  environment  related  to  his  speech‐
language capabilities in March 2011.  
       D. Goals and Objectives 
        The  IDEA  requires  that  a  student’s  IEP  include  “a 
statement  of  measurable  annual  goals,  including  academic  and 
functional  goals,  designed  to  . . .  enable  the  child  to  . . .  make 
progress” and “meet each of the child’s other educational needs 
that  result  from  the  child’s  disability.”  20  U.S.C. 
§ 1414(d)(1)(A)(i)(II)(aa)  &  (bb).  “New  York  State  regulations 
require  an  IEP  to  specify  ‘evaluative  criteria,  evaluation 
procedures  and  schedules  to  be  used  to  measure  progress 
toward meeting the annual goal.’” M.H., 685 F.3d at 249 (quoting 
N.Y. Comp. Codes R. & Regs. tit. 8, § 200.4(d)(2)(iii)(b)). Further, 
“[a]ny  short‐term  objective  must  also  be  ‘measurable.’”  Id. 
(quoting N.Y. Comp. Codes R. & Regs. tit. 8, § 200.4(d)(2)(iii)(c), 
(iv)). We generally have held, however, that “[t]he sufficiency of 
goals and strategies in an IEP is precisely the type of issue upon 
which  the  IDEA  requires  deference  to  the  expertise  of  the 
administrative  officers.”  Grim  v.  Rhinebeck  Cent.  Sch.  Dist.,  346 

                                    34 
                                      
                                      
                                      
F.3d 377, 382 (2d Cir. 2003). L.O. maintains that the goals in the 
IEPs were inadequate because they failed to address K.T.’s pica, 
toileting issues, and communication deficiencies. Thus, for L.O., 
because  the  goals  set  forth  in  each  IEP  failed  to  address  K.T.’s 
educational  needs,  the  IEPs  were  procedurally  inadequate  and 
K.T. was deprived of a FAPE.   
            1. December 2009 IEP’s Goals and Objectives 
        First, although the SRO made no findings with respect to 
K.T.’s  pica,  the  2009  IEP  identified  K.T.’s  behavioral  deficiency, 
noting  his  “self‐abusive  behaviors  such  as  . . .  eating  staples.” 
Pl.’s  Ex.  6  at  4.  The  IEP  further  provided  that,  as  a  result,  K.T. 
“must  be  observed  consistently.”  Pl.’s  Ex.  6  at  4.  Indeed,  in  the 
BIP  developed  for  K.T.  as  part  of  the  2009  IEP,  it  described  his 
pica  (i.e.,  “eating  staples”),  and  then  listed  as  an  expected 
behavioral  change  that  he  “w[ould]  engage  less  frequently  in 
self‐abusive  behaviors,”  and  that  such  a  change  would  be 
achieved  through  a  number  of  strategies,  such  as  “constant 
positive  reinforcement”  from  his  “classroom  paraprofessionals” 
and providing rewards and consequences for positive and poor 
behavior. Pl.’s Ex. 6 at 16. Like the District Court, we are mindful 
that the IEP did not include annual goals or short‐term objectives 
specifically related to K.T.’s pica, nor did it include the frequency 
with which K.T.’s  progress would be reported by the DOE,  but 
we  nonetheless  conclude  that  there  is  nothing  in  the  record  to 
indicate  that  these  omissions  prevented  K.T.  from  making 
progress  in  this  area  or  deprived  him  of  a  FAPE.  See  20  U.S.C. 
§ 1414(d)(1)(A)(i)(II)(aa).  
        Next,  with  respect  to  K.T.’s  toileting  needs,  evaluative 
data, including a September 2009 psychosocial evaluation report, 
stated  that  K.T.  “need[ed]  assistance  in  bathing  and  cleaning 
himself  after  using  the  toilet.”  Pl.’s  Ex.  27  at  3.  L.O.  further 
testified  before  the  IHO  that  toileting  was  an  issue  with  which 
                                      35 
                                        
                                        
                                        
K.T. required assistance because “he urinate[d] all over the seat” 
and  “d[id  not]  clean  himself”  after  bowel  movements.  IHO 
Hearing  Tr.  680.  According  to  L.O.,  K.T.  struggled  using  the 
toilet  alone  because  “[h]e  ha[d]  no  eye  coordination”  and  was 
“not able to focus on the task at hand.” Id. 
        Although  the  December  2009  IEP  did  not  specifically 
address K.T.’s toileting needs, the District Court observed that it 
did include an annual goal that K.T. “w[ould] improve [his] fine 
motor  skills  necessary  for  performing  ADL  [(i.e.,  activities  of 
daily  living)]  and  [s]chool  activities,”  which  “w[ould]  be 
assess[ed] within a year.” Pl.’s Ex. 6 at 10. In addition, consistent 
with  L.O.’s  testimony,  K.T.’s  BIP  identified  the  interfering 
behaviors noted in the psychosocial evaluation report as causing 
his toileting issues, noting that K.T. “ha[d] significant difficulties 
paying  attention  and  maintaining  concentration.”  Pl.’s  Ex.  6  at 
16. The BIP further provided that it expected to “improve[] [his] 
attention  and  concentration”  with  “ongoing  support  from 
classroom  paraprofessionals”  by  rewarding  K.T.  for  exhibiting 
positive  behavior  and  punishing  him  for  undesirable  conduct. 
Pl.’s  Ex.  6  at  16.  Thus,  although  the  IEP  failed  to  provide  goals 
and  objectives  specifically  related  to  K.T.’s  toileting  needs,  it 
nonetheless  designed  goals  that  would  enable  K.T.  to  make 
progress in this area.  
        Further,  the  December  2009  IEP  adequately  identified 
goals  and  strategies  for  K.T.’s  communication  deficits, 
providing,  for  example,  that,  “[i]n  a  year[,]  [K.T.]  w[ould]  give 
eye  contact  with  familiar  peers  while  transitioning  from  one 
place  to  the  other  four  out  of  five  times  over  a  three‐week 
period. Pl.’s Ex. 6 at 11. As an annual goal, the IEP provided that, 
“[i]n [a] one year period[, K.T.] w[ould] be able to initiate social 
conversation with peers, family members or other staff members 
in  his  envi[ronment],”  which  “w[ould]  be  monitored  by 

                                     36 
                                       
                                       
                                       
observation and class activities four out of five times over a two 
week period.” Pl.’s Ex. 6 at 11. Moreover, the IEP provided that 
“[w]ithin  a  year,  [K.T.]  w[ould]  increase  his  social  interaction 
skills  with  80%  accuracy  as  measured  by  teacher  made 
activities.”  Pl.’s  Ex.  6  at  8.  Toward  reaching  this  goal,  the  IEP 
provided short‐term objectives, which included “play[ing] board 
games with other students 8/10 times over a two week period,” 
“properly set[ting] a dinner table and identify[ing] all necessary 
utensils 8/10 trials over a two week period,” and “distribut[ing] 
classroom  materials  to  his  fellow  peers  and  participat[ing]  in 
other  classroom  job  activities  8/10  trials  over  a  two  week 
period.”  Pl.’s  Ex.  6  at  8.  The  IEP  thus  contained  goals  and 
objectives for skills related to reading, handwriting, community 
awareness, and social interaction. We “defer[] to the expertise of 
the  administrative  officers”  over  whether  these  goals  and 
objectives were sufficient. See Grim, 346 F.3d at 382.   
       Accordingly,  we  affirm  the  SRO’s  conclusion  that  the 
goals  and  objectives  set  forth  in  the  December  2009  IEP 
adequately  addressed  K.T.’s  needs  and  provided  sufficient 
procedures for measuring his progress.  
           2. December 2010 IEP’s Goals and Objectives 
        K.T.’s  December  2010  IEP  provided  seven  distinct 
annual/long‐term goals and eighteen short‐term objectives. As to 
K.T.’s  pica,  although  a  2010  Association  for  Retarded  Children 
(“AHRC”) psychological evaluation noted K.T.’s pica diagnosis, 
observed that K.T. continued to “put[] staples in his mouth,” and 
recommended  that  K.T.  “continue  to  receive  treatment  for 
symptoms related to PICA,” notably absent from the December 
2010  IEP  is  any  goal  or  objective  related  to  improving  this 
behavioral  deficiency.  Pl.’s  Ex.  25  at  2,  7.  Indeed,  the  BIP 
incorporated  into  the  December  2010  IEP  described  K.T.’s 
“eating  staples”  as  a  behavior  that  interfered  with  learning,  yet 
                                    37 
                                      
                                      
                                      
the  CSE  took  no  further  steps  to  address  this  condition  in  the 
IEP. See Pl.’s Ex. 5 at 14. The CSE thus erred in this respect. 
        As  to  toileting,  however,  a  September  17,  2010  student 
strengths‐based  profile  noted  under  K.T.’s  activities  of  daily 
living that K.T. is “independent” with respect to “toileting.” Pl.’s 
Ex.  46  at  1.  This  is  the  only  evaluative  material  on  the  record 
regarding  K.T.’s  toileting  needs  at  the  time  the  December  2010 
IEP  was  formulated.  Accordingly,  to  the  extent  that  L.O. 
challenges the adequacy of the December 2010 IEP based on the 
absence of goals and objectives related to toileting, that challenge 
is without merit, as the only information of which the CSE could 
have  been  aware  indicated  that  K.T.  was,  by  December  2010, 
able to manage his toileting needs independently. 
        Further,  the  December  2010  IEP  provided  annual  goals 
addressing  K.T.’s  communicative  deficiencies,  which  included, 
among  other  things,  “be[ing]  able  to  use  the  keyboard  on  a 
computer to type his name with minimal assistance as measured 
by  [a]  teacher  with  minimal  prompting  within  a  two  week 
period . . . using data collection and observation every 2 weeks,” 
and  “be[ing]  able  to  comply  and  cooperate  in  OT  [(i.e., 
occupational  therapy)]  activities  with  use  of  self‐calming  and 
relaxation techniques with 2‐3 verbal and visual demonstrations 
4  out  of  5  opportunities,”  the  progress  of  which  “w[ould]  be 
measured  by  [K.T.’s]  therapist’s  observation  every  4  months.” 
Pl.’s  Ex.  5  at  7,  9.  As  to  short‐term  objectives  related  to 
improving  his  communication skills,  the SRO observed that  the 
IEP provided, among other things, (1) that K.T. “w[ould] be able 
to  identify  and  exchange  items  needed  during  an  activity  with 
another  student  by  giving  and/or  receiving  objects  given  visual 
prompting  and  verbal  cues,  4/5  trials  within  a  2  week  period,” 
(2)  that  K.T.  “w[ould]  take  turns  appropriately  in  a  group 
activity by  verbalizing ‘my turn,’ with visual cues and prompts 

                                    38 
                                      
                                      
                                      
when  needed,  in  4/5  trials,  within  a  2  week  period,”  which 
would  be  assessed  “through  data  collection  and  observation 
from  teacher”  and  “evaluated  at  each  marking  period,”  (3)  that 
K.T.,  “[w]hen  shown  a  picture  of  a  classmate,  during  a  group 
activity,  . . .  w[ould]  go  over  to  that  student  and  greet  them  by 
shaking their hand, with prompting and verbal cues, in 4 trials, 
within a 2 week period,” assessed “through data collection from 
[the]  teacher”  and  “evaluated  at  each  marking  period,”  and  (4) 
various objectives related to improving his typing skills, such as 
learning  to  type  the  letters  of  his  name.  Pl.’s  Ex.  5  at  6,  7.  The 
SRO concluded that these annual goals and short‐term objectives 
appropriately  and  adequately  addressed  K.T.’s  needs,  and  we 
defer to its analysis.  
       Although the IEP is wanting of any annual goals or short‐
term  objectives  related  to  improving  K.T.’s  pica,  this  omission 
did  not  deprive  K.T.  of  a  FAPE.  Accordingly,  the  SRO’s 
determination is affirmed.  
            3. March 2011 IEP’s Goals and Objectives 
       As to the March 2011 IEP’s goals and objectives, the SRO 
observed  that  K.T.’s  needs  related  to  occupational  and  physical 
therapy  did  not  change  between  the  formulation  of  the 
December  2010  and  March  2011  IEPs  and  thus  concluded  that 
the goals carried over from the December 2010 IEP “continued to 
be appropriately linked to the information reflected in the March 
2011  IEP.”  App.  57.  Although  the  March  2011  IEP  provided  for 
individual  physical  and  occupational  therapy  services  for  K.T. 
twice  each  week  for  thirty  minutes  and  included  three  annual 
goals and nine short‐term objectives, which it carried over from 
the  December  2010  IEP,  it  did  not  carry  over  the  goals  and 
objectives  related  to  K.T.’s  occupational  and  physical  therapy 
included  in  the  December  2010  IEP.  These  omissions  included 
annual goals and short‐term objectives of teaching K.T. how “to 
                                      39 
                                        
                                        
                                        
tie his shoes,” and “develop[ing] his overall aerobic fitness level” 
by using a stationary bicycle and working on “ball‐related game 
activities.”    Pl.’s  Ex.  5  at  8,  9.  These  goals  were  omitted  despite 
the  absence  of  any  record  evidence  that,  between  the 
formulation  of  the  December  2010  IEP  and  the  CSE  meeting 
convened  in  March  2011,  a  period  of  approximately  three 
months, K.T.’s needs related to these areas somehow dissipated 
or changed. Indeed, the SRO made this observation, yet did not 
explain it further.   
        The  District  Court  made  this  observation  and  also  noted 
that  the  March  2011  IEP  did  not  indicate  the  frequency  with 
which  the  DOE  would  report  on  K.T.’s  progress  during  the 
2011–2012  school  year,  and  found  that  these  omissions 
amounted  to  a  procedural  violation  of  the  IDEA,  but  “that  this 
procedural  violation  did  not  deny  K.T.  a  FAPE”  because  the 
March  2011  IEP  “include[d]  a  transition  plan—which  was 
carried  over  from  the  December  2010  IEP—that  set[]  goals 
relating  to  K.T.’s  functional  and  occupational  skills.”  L.O.,  94  F. 
Supp. 3d at 559. The District Court pointed to transition services, 
including  teaching  K.T.  (1)  to  “use  supermarket  circular[s]  to 
choose items to be bought,” (2) “community signs for use in the 
community  with  adult  supports,”  (3)  “work  task  activities  such 
as  sorting  and  matching,”  and  (4)  “functional  skills  activities 
such as[] setting the table, [and] washing/drying dishes,” which 
it  found  “appropriately  address[ed]  K.T.’s  occupational  and 
physical  needs.”  Id.  (first,  second,  and  third  alterations  in 
original) (internal quotation marks omitted).  
        It  is  difficult  to  see,  however,  how  these  transitional 
services,  which  pertained  only  to  K.T.’s  occupational  therapy 
needs,  could  have  rehabilitated  the  otherwise  deficient  IEP, 
given  that  these  goals  had  no  relevance  to  the  physical  therapy 
goals  that  the  District  Court  acknowledged  were  missing  and 

                                      40 
                                        
                                        
                                        
amounted to a violation of the procedures of the IDEA. That is, 
although the transition plan did provide other objectives related 
to  K.T.’s  occupational  therapy  needs  in  the  March  2011  IEP,  it 
provided no  objectives related to  K.T.’s physical  therapy  needs, 
which were well documented in the prior IEP and, based on the 
information  available  to  the  CSE  at  the  time,  had  not  been 
resolved.  Moreover,  the  March  2011  IEP  suffers  from  the  same 
deficiency  as  its  predecessor  (i.e.,  the  December  2010  IEP),  as  it 
failed  to  provide  for  any  treatment  of  K.T.’s  pica.  Indeed,  there 
was  no  new  evidence  or  reports  that  this  condition  somehow 
dissipated  since  K.T.’s  2010  AHRC  psychological  evaluation. 
Further,  as  the  District  Court  observed,  the  March  2011  IEP 
provided no indication regarding the frequency with  which the 
DOE  would  report  on  K.T.’s  progress  in  reaching  his  goals 
during the 2011–2012 school year, in violation of New York law. 
See N.Y. Comp. Codes R. & Regs. tit. 8, § 200.4(d)(2)(iii)(b).  
        As to K.T.’s toileting, the SRO observed that a March 2011 
teacher  evaluation  prepared  prior  to  the  March  2011  CSE 
meeting  indicated  that  K.T.  was  independent  in  all  activities  of 
daily  living,  including  toileting.  Thus,  the  SRO  reasonably 
determined,  based  on  this  evidence,  that  no  provision  was 
needed  to  address  this  condition  in  the  IEP.  Further,  given  the 
SRO’s  conclusion  that  K.T.’s  needs  remained  unchanged 
between the formulation of the December 2010 and March 2011 
IEPs,  and  that  the  March  2011  IEP  carried  over  the  goals  and 
objectives  related  to  improving  K.T.’s  communicative  skills, 
which we have already sustained, we continue to find that these 
goals and objectives were appropriate.   
        Accordingly,  because  (1)  the  March  2011  IEP  failed  to 
provide procedures toward meeting important goals such as any 
related to K.T.’s physical therapy needs and improving his pica, 
that  is,  it  failed  to  provide  these  goals  at  all  in  the  IEP,  (2) 

                                     41 
                                       
                                       
                                       
omitted,  without  explanation,  various  goals  related  to  K.T.’s 
occupational  therapy  needs,  and  (3)  failed  to  indicate  the 
frequency  with  which  K.T.’s  progress  in  reaching  his  goals 
would  be  reported  during  the  school  year,  this  constituted  a 
procedural violation of the IDEA. Although the IEP was wanting 
of any goals related to K.T.’s physical therapy needs, because he 
continued  to  receive  weekly  and  individual  physical  therapy 
related services under the terms of the IEP and therefore was not 
deprived  of  physical  therapy  services  for  the  2011–2012  school 
year,  we  conclude  that  K.T.  was  not  deprived  of  a  FAPE  as  a 
result of these procedural errors.    
        E. Parental Counseling and Training  
        Next,  L.O.  argues  that  the  DOE’s  failure  to  provide  for 
parental  counseling  and  training  in  each  of  K.T.’s  IEPs  denied 
K.T. a FAPE. For educational programs for students with autism, 
New  York  requires  that  an  IEP  include  a  “[p]rovision  . . .  for 
parent  counseling  and  training  . . .  for  the  purpose  of  enabling 
parents to perform appropriate follow‐up intervention activities 
at  home.”  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8,  § 200.13(d).  The 
purpose of this provision is to “assist[] parents in understanding 
the  special  needs  of  their  child;  provid[e]  parents  with 
information  about  child  development;  and  help[]  parents  to 
acquire  the  necessary  skills  that  will  allow  them  to  support  the 
implementation  of  their  child’s  [IEP].”  Id.  § 200.1(kk).  We  have 
repeatedly held, however, that parental counseling and training 
omissions  are  “less  serious”  procedural  violations  “because  the 
presence  or  absence  of  a  parent‐counseling  provision  does  not 
necessarily  have  a  direct  effect  on  the  substantive  adequacy  of 
the  [IEP].”  See  M.W.,  725  F.3d  at  141  (internal  quotation  marks 
omitted);  see  also  R.E.,  694  F.3d  at  191  (“[T]he  failure  to  include 
parent  counseling  in  the  IEP  is  less  serious  than  [other 
procedural violations].”). “Moreover, because school districts are 

                                     42 
                                       
                                       
                                       
required  . . .  to  provide  parent  counseling,  they  remain 
accountable  for  their  failure  to  do  so  no  matter  the  contents  of 
the  IEP.”  R.E.,  694  F.3d  at  191  (citing  N.Y.  Comp.  Codes  R.  & 
Regs.  tit.  8,  § 200.13(d)).  Further,  where,  as  here,  the  parent 
enrolls  his  or  her  child  in  the  proposed  IEP  placement,  the 
“[p]arent[]  can  file  a  complaint  at  any  time  if  they  feel  they  are 
not receiving this service” to rectify the error committed during 
the drafting of the IEP. Id.  
        Here,  the  SRO  found  that  each  IEP  lacked  provisions  for 
parental  counseling  and  training  and  thus  violated  New  York 
law,  which  required  that  such  services  be  provided  for  in  the 
IEP.  The  DOE,  however,  provided  evidence  that  parental 
services  were  available  at  K.T.’s  school  in  the  form  of  monthly 
family  nights  and  parent  workshops,  of  which  L.O.  was  aware. 
The SRO, however, refused to consider  this evidence because it 
constituted retrospective evidence and thus could not be used to 
rehabilitate  the  IEP.  It  further  noted  that,  in  any  event,  these 
services  were  “general  in  nature”  and  not  narrowly  tailored  to 
K.T.’s  severe  disabilities.  See  App.  59.  Nonetheless,  the  SRO 
concluded that the omission of parental counseling and training 
in the IEPs did not amount to a denial of a FAPE for K.T.   
        We  defer  to  the  SRO’s  analysis  and  find  that  L.O.  has 
failed  to  specify  how  the  omission  of  parental  training  and 
counseling in K.T.’s IEPs deprived him of a FAPE. We add only 
one further  comment, which  is  that  our  retrospective testimony 
bar  should  not  have  prevented  the  SRO  from  considering  the 
counseling  and  training  services  available  to  parents  at  K.T.’s 
school as part of its determination. “Because New York requires 
these counseling and training services to be provided even if not 
listed in an IEP, testimony that such training would be provided 
does not propose to modify an IEP in such a way as to warrant 
application of our retrospective testimony bar.” F.L. ex rel. F.L. v. 

                                     43 
                                       
                                       
                                       
N.Y.C.  Dep’t  of  Educ.,  553  F.  App’x  2,  7  n.3  (2d  Cir.  2014) 
(summary  order).17  Thus,  while  its  absence  in  the  IEPs 
constitutes  a  violation  of  the  procedures  of  the  IDEA,  evidence 
that  K.T.’s  school  actually  offered  parental  counseling  and 
training services could be considered as part of the evaluation of 
whether the procedural violation deprived him of a FAPE.  
        F. Cumulative Effect 
         We  have  previously  held  that  “[m]ultiple  procedural 
violations may cumulatively result in the denial of a FAPE even 
if  the  violations  considered  individually  do  not.”  R.E.,  694  F.3d 
at  190.  The  District  Court  concluded,  despite  finding  multiple 
procedural  violations,  that  these  errors,  together,  did  not  deny 
K.T.  a  FAPE.  We  disagree  and  find  that,  at  a  minimum,  the 
errors we have identified in each IEP cumulatively resulted in a 
denial  of  a  FAPE  for  K.T.  for  the  2009–2010,  2010–2011,  and 
2011–2012 school years.  
       There  were  four  procedural  violations  present  in  each  of 
the three IEPs, three of which we identified as  serious errors in 
formulating  K.T.’s  public  school  program.  First,  there  was  no 
record evidence that the CSE reviewed any evaluative materials 
in developing any of K.T.’s IEPs. This was a clear violation of the 
IDEA  and  its  implementing  regulations,  and  it  raised  serious 
questions  about  the  CSE’s  review  of  K.T.’s  needs  and  the 
adequacy of its determinations in reaching the terms of the IEPs. 
See  20  U.S.C.  § 1414(c)(1)(A);  34  C.F.R.  § 300.324(a)(1)(iii). 
Second,  the  CSE  failed  to  conduct  an  FBA  for  any  of  the  IEPs, 

17  “[D]enying  summary  orders  precedential  effect  does  not mean  that 
the  court  considers  itself  free  to  rule  differently  in  similar  cases.” 
Jackler  v.  Byrne,  658  F.3d  225,  244  (2d  Cir.  2011)  (internal  quotation 
marks omitted).  


                                       44 
                                         
                                         
                                         
despite  finding  that  K.T.  possessed  behaviors  that  interfered 
with  learning,  which  this  Court  has  previously  found  to 
constitute “a serious procedural violation because it may prevent 
the  CSE  from  obtaining  necessary  information  about  the 
student’s behaviors, leading to their being addressed in the IEP 
inadequately or not at all.” R.E., 694 F.3d at 190. Indeed, that is 
the  case  here,  as  this  failure  resulted  in  the  omission  of  “global 
and  specific  hypotheses  as  to  why  [K.T.’s]  problem  behavior[s] 
occur[red],”  which  are  minimum  requirements  under  the  law. 
See  N.Y.  Comp.  Codes  R. & Regs.  tit.  8,  § 200.1(mmm).  In  other 
words,  the  CSE,  in  formulating  K.T.’s  IEPs,  developed  BIPs 
without  the  results  of  an  FBA,  and  thus  never  attempted  to 
address  the  root  causes  of  K.T.’s  interfering  behaviors,  thereby 
casting  doubt  on  the  adequacy  of  its  provisions  for  treating 
them.  See  id.  Third,  each  IEP  provided  K.T.  with  insufficiently 
frequent weekly speech‐language instruction in an inappropriate 
class  size.  The  December  2009  instruction  violated  the  plain 
language of the New York speech‐language provision for autistic 
students  then  in  effect.  See  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.13(a)(4)  (amended  Dec.  8,  2010).  In  connection  with  this 
holding,  based  on  the  hearing  record,  we  observed  that  K.T.’s 
verbal  communication  skills  were  not  improving  under  these 
services  in  prior  IEPs  and  found  that  the  continuation  of  these 
same  services  in  subsequent  IEPs  (i.e.,  the  December  2010  and 
March  2011  IEPs)  was  not  reasonably  calculated  to  improve 
K.T.’s  speech  and  ability  to  communicate,  which  is  an  integral 
component  of  a  child’s  education.  Fourth,  although  a  lesser 
violation, no parental counseling and training was provided for 
in any of the IEPs, which is a violation of New York law. See N.Y. 
Comp. Codes R. & Regs. tit. 8, § 200.13(d).   
       We also found additional isolated deficiencies in the IEPs, 
including  the  omission  of  any  annual  goals  or  short‐term 

                                     45 
                                       
                                       
                                       
objectives related to addressing K.T.’s pica in the December 2010 
and  March  2011  IEPs,  despite  record  evidence  that  K.T. 
continued to suffer from this condition, a violation of the IDEA’s 
procedures.  See  20  U.S.C.  § 1414(d)(1)(A)(i)(II);  N.Y.  Comp. 
Codes  R.  &  Regs.  tit.  8,  § 200.4(d)(2)(iii).  Further,  in  addition  to 
the absence of an FBA, no BIP was developed in accordance with 
the terms of the March 2011 IEP and as required by law, further 
undermining  the  SRO’s  conclusion  that  K.T.’s  interfering 
behaviors were adequately addressed in the IEP. See N.Y. Comp. 
Codes R. & Regs. tit. 8, § 200.22(b). Moreover, no annual goals or 
short‐term  objectives  were  included  in  the  March  2011  IEP 
related to K.T.’s physical therapy needs—despite their inclusion 
in  his  IEP  just  three  months  earlier  and  without  any  record 
evidence  suggesting  that  his  physical  therapy  needs  had 
dissipated or somehow changed between the formulation of his 
IEPs in December 2010 and March 2011—and no provision was 
made  indicating  the  frequency  with  which  K.T.’s  progress  in 
reaching any  of  his goals would be reporting during  the  school 
year. See 20 U.S.C. § 1414(d)(1)(A)(i)(II); N.Y. Comp. Codes R. & 
Regs.  tit.  8,  § 200.4(d)(2)(iii)(b).  Indeed,  we  are  left  to  wonder 
whether  these  persistent  errors  and  omissions  in  developing 
K.T.’s  IEPs  are  the  result  of  the  CSE’s  failure  to  consult  the 
evaluative materials available to it at the time.  
       There  is  no  doubt  that  these  procedural  violations  in 
formulating  each  IEP,  when  taken  together,  deprived  K.T.  of  a 
FAPE  for  each  school  year.18  The  DOE  displayed  a  pattern  of 
indifference  to  the  procedural  requirements  of  the  IDEA  and 

   Because  we  conclude  that  these  violations  cumulatively  deprived 
18

K.T.  of  a  FAPE  for  the  2009–2010,  2010–2011,  and  2011–2012  school 
years, we express no view as to whether any of these violations, when 
considered individually, amount to a denial of a FAPE.  


                                     46 
                                       
                                       
                                       
carelessness in formulating K.T.’s IEPs over the period of many 
years,  repeatedly  violating  its  obligations  under  the  statute, 
which  consequently  resulted  in  the  deprivation  of  important 
educational benefits to which K.T. was entitled by law. See R.E., 
694 F.3d at 194. The District Court denied L.O. relief on the basis 
that  the  deficiencies  identified  in  the  IEPs  were  “more  formal 
than substantive.” L.O. 94 F. Supp. 3d at 571 (internal quotation 
marks omitted). We have explained,  however, that “[t]he initial 
procedural  inquiry  in  an  IDEA  case  ‘is  no  mere  formality,’  as 
‘adequate  compliance  with  the  procedures  prescribed  would  in 
most cases assure much if not all of what Congress wished in the 
way  of  substantive  content  in  an  IEP.’”  A.C.,  553  F.3d  at  172 
(quoting  Walczak  v.  Fla.  Union  Free  Sch.  Dist.,  142  F.3d  119,  129 
(2d  Cir.  1998)).  Accordingly,  we  reverse  the  judgment  of  the 
District Court and remand the case for further proceedings.  
II.     RELIEF 
        Last,  we  turn  to  the  issue  of  relief.  Under  the  IDEA,  “a 
handicapped  child  does  not  have  a  right  to  demand  public 
education  beyond  the  age  of  twenty‐one.”  Burr  v.  Ambach,  863 
F.2d  1071,  1078  (2d  Cir.  1988),  vacated  on  other  grounds  sub  nom. 
Sobol  v.  Burr,  492  U.S.  902  (1989),  reaff’d,  888  F.2d  258  (2d  Cir. 
1989). Here, L.O. retrospectively challenges the adequacy of the 
public  school  placement  K.T.  attended  for  three  years,  claiming 
that it did not provide him with a FAPE. In doing so, however, 
L.O.  seeks  relief  that  would  undoubtedly  extend  beyond  K.T.’s 
twenty‐first birthday.19  
      We  are  directed  by  statute  that,  “[i]n  any  action  brought 
under  the  IDEA,  the  court  ‘shall  grant  such  relief  as  the  court 

  As noted, K.T. will celebrate his twenty‐first birthday on October 23, 
19

2016.  


                                     47 
                                       
                                       
                                       
determines is appropriate.’” Doe v. E. Lyme Bd. of Educ., 790 F.3d 
440, 454 (2d Cir. 2015) (quoting 20 U.S.C. § 1415(i)(2)(C)(iii)), cert. 
denied, No. 15‐1159, 2016 WL 1059911 (U.S. May 16, 2016). Courts 
retain  broad  discretion  in  fashioning  an  award,  restrained  only 
by  the  Supreme  Court’s  directive  that  “the  relief  is  to  be 
‘appropriate’  in  light  of  the  purpose  of  the  Act.”  Sch.  Comm.  of 
Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S. 359, 
369 (1985); see also Doe, 790 F.3d at 454. The Supreme Court has 
held  that  “equitable  considerations  are  relevant  in  fashioning 
relief” in any IDEA action. See Burlington, 471 U.S. at 374; see also 
Doe, 790 F.3d at 454. Further, although “[a]n award of damages 
is  not  available,  . . .  a  court  may  award  various  forms  of 
retroactive  and  prospective  equitable  relief,  including 
reimbursement  of  tuition,  compensatory  education,  and  other 
declaratory and injunctive remedies.” Doe, 790 F.3d at 454 (citing 
Burlington,  471  U.S.  at  369;  Polera  v.  Bd.  of  Educ.  of  Newburgh 
Enlarged  City  Sch.  Dist.,  288  F.3d  478,  486  (2d  Cir.  2002)).  The 
parties  contest  what relief, if any, is available to L.O.  under the 
unusual  circumstances  of  this  case.  Neither  the  District  Court 
nor either administrative officer, however, reached this question 
below. Accordingly, on remand, the District Court is directed to 
consider, in the first instance, what, if any, relief L.O. is entitled 
to  as  an  award  for  K.T.’s  FAPE  deprivations  for  the  2009–2010, 
2010–2011, and 2011–2012 school years. In doing so, “[w]e leave 
the mechanics of structuring the compensatory education award 
to  the  [D]istrict  [C]ourt’s  sound  equitable  discretion,  although 
the  court  may  wish  to  consult  remedies  that  we  have  endorsed 
in the past.” Id. at 457.  
        
        
        
        

                                    48 
                                      
                                      
                                      
                          CONCLUSION 
        We have reviewed the parties’ remaining arguments and 
find  them  to  be  without  merit.  For  the  foregoing  reasons,  the 
judgment  of  the  District  Court  is  REVERSED  and  the  case  is 
REMANDED  for  further  proceedings  consistent  with  this 
opinion.   




                                  49